Filed 6/10/15 P. v. Carranza CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049866

         v.                                                            (Super. Ct. No. 12WF0666)

EDGAR GIOVANI CARRANZA,                                                OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Joanne
Motoike, Judge. Affirmed.
                   Paul Stubb, Jr., under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney
General, Charles C. Ragland and Scott C. Taylor, Deputy Attorneys General, for Plaintiff
and Respondent.
              Edgar Giovani Carranza appeals from a judgment after a jury convicted him
of first degree residential burglary and receiving stolen property. Carranza argues the
trial court erred in admitting his extrajudicial statements in violation of Miranda v.
Arizona (1966) 384 U.S. 436 (Miranda). We disagree and affirm the judgment.
                                          FACTS
              One evening about 8:00 p.m., Duc N. (Duc) pulled into his driveway. Duc
saw three figures walk out of the side gate of his home. He did not see their faces, but he
thought they were males with short hair. The three men left the area. Duc went into his
home and found the upstairs master bedroom had been ransacked. Several items were
gone, including American, Canadian, and Vietnamese currency, jewelry, a camera, a
wallet containing credit cards, and a pillow case. The backdoor to the home showed
signs of forced entry.
              About 9:25 p.m., the same evening, Officers Rodolfo Ledesma and
Brandon Walthers were on patrol in a marked patrol car when they saw a car with tinted
front windows. They conducted a traffic stop. There were three men in the car,
including Carranza, who drove. Walthers asked Carranza for his driver’s license,
registration, and proof of insurance. Officers learned Carranza’s driver’s license was
suspended.
              The officers asked the men to get out of the car, handcuffed them, and
placed them in the back of the patrol car. Ledesma searched the car’s passenger
compartment and found a flashlight, crowbar, and three pairs of gloves. Walthers
searched the car’s trunk and found a pillow case containing jewelry, a wallet, credit
cards, and foreign currency. Walthers asked Carranza who the items belonged to, and
Carranza answered his girlfriend. When Walthers asked for her contact information,
Carranza did not answer.
              Officers transported the men to the police station. Carranza was arrested
for receiving stolen property, and the property was inventoried. About one week later,

                                              2
Duc and his wife went to the police station and indentified the property as theirs. Some
of the credit cards were in Duc’s wife’s name.
              An information charged Carranza with first degree residential burglary
(Pen. Code, §§ 459, 460, subd. (a) (count 1), all further statutory references are to the
Pen. Code), and receiving stolen property (§ 496, subd. (a) (count 2)).
              Before trial, Carranza, relying on Miranda, moved to exclude his
statements to officers at the scene regarding his girlfriend. Ledesma and Walthers
testified at an Evidence Code section 402 hearing. Ledesma and Walthers conducted a
traffic stop of a car with tinted windows. There were three male Hispanics in the car;
Carranza was driving. Officers stopped the car near the home of one of the passengers.
Officers determined Carranza’s driver’s license was suspended. At some point, the
parents of one of the passengers came out of their house and in a “boisterous” manner
questioned what the officers were doing. Because the officers were outnumbered,
officers ordered the men out of the car, conducted a patdown search, handcuffed them,
and put them in the back of the patrol car. Ledesma explained they did so for officer
safety, to control the situation, and to conduct an inventory search of the car. Officers did
not tell the men they were under arrest, but they were not free to leave. In the trunk,
officers found a pillow case containing jewelry, wallets, foreign currency, and credit
cards in an Asian female’s name. Ledesma and Walthers believed further investigation
was necessary.
              Walthers asked Carranza who the items belonged to, and Carranza replied
the jewelry belonged to his girlfriend. Walthers asked Carranza for his girlfriend’s
contact information, but he refused to give any information and then refused to answer
any additional questions. Ledesma stated that at that time, he and Walthers were unaware
of any residential burglaries. He and Walthers were calm and not accusatory. The
questioning lasted a minute or two, and the entire encounter lasted 5 to 10 minutes.



                                              3
They took the men to the police station. Officers learned one of the credit cards had been
stolen and arrested Carranza.
              After hearing argument and reviewing the relevant authority, the trial court
denied Carranza’s motion to exclude his statements. The court agreed Carranza was in
custody because he was handcuffed and not free to leave. However, the court concluded
Walther’s questions were not an interrogation for purposes of Miranda because the
questions were investigatory and not accusatory.
              At trial, Ledesma and Walthers testified concerning the incident. Walthers
testified concerning Carranza’s statements.
              The jury convicted Carranza of both counts. After the trial court denied
Carranza’s motion for a new trial, the court suspended sentence on count 1 and placed
Carranza on three years formal probation. As to count 2, the court imposed a sentence of
365 days in jail and stayed that sentence pursuant to section 654.
                                       DISCUSSION
              Miranda warnings are required only when a person is subjected to
“custodial interrogation.” (Miranda, supra, 384 U.S. at p. 444.) “Custody” includes both
actual custody and any situation in which a person has been deprived of his freedom of
action in any significant way. (People v. Mickey (1991) 54 Cal.3d 612, 648.)
              Interrogation, for purposes of Miranda, “refers not only to express
questioning, but also to any words or actions on the part of the police (other than those
normally attendant to arrest and custody) that the police should know are reasonably
likely to elicit an incriminating response from the suspect. The latter portion of this
definition focuses primarily upon the perceptions of the suspect, rather than the intent of
the police.” (Rhode Island v. Innis (1980) 446 U.S. 291, 301, fn. omitted.)
              “Not every question directed by an officer to a person in custody amounts
to an ‘interrogation’ requiring Miranda warnings. The standard is whether ‘under all the
circumstances involved in a given case, the questions are “reasonably likely to elicit an

                                              4
incriminating response from the suspect.”’ [Citation.] This is an objective standard.
‘The subjective intent of the [officer] is relevant but not conclusive. [Citation.] The
relationship of the question asked to the crime suspected is highly relevant. [Citation.]’
[Citations.]” (People v. Wader (1993) 5 Cal.4th 610, 637.) Custodial interrogation does
not occur where an officer detains a suspect for investigation and the questioning is
limited to identifying the suspect or confirming or dispelling the officer’s suspicions.
(People v. Farnam (2002) 28 Cal.4th 107, 180.)
              When conducting our review of Miranda claims, we are required to
“‘accept the trial court’s resolution of disputed facts and inferences, and its evaluations of
credibility, if supported by substantial evidence. We independently determine from the
undisputed facts and the facts properly found by the trial court whether the challenged
statement was illegally obtained.’ [Citation.]” (People v. Thomas (2011) 51 Cal.4th 449,
476.) People v. Milham (1984) 159 Cal.App.3d 487 (Milham), is instructive.
              In Milham, defendant was involved in a car accident that resulted in the
death of two of his passengers. (Milham, supra, 159 Cal.App.3d at pp. 492-493.) At the
scene, an officer approached defendant and asked whether he was involved in the
accident. (Id. at p. 499.) Defendant stated he had been driving the car and he was
worried he had killed his wife. (Ibid.) The officer asked how the accident had happened.
(Ibid.) Defendant answered he thought he had “blacked out.” (Ibid.) A jury convicted
him of driving under the influence. (Id. at p. 492.) On appeal, defendant argued the trial
court should have excluded his statements to the officer because the officer did not advise
him of his Miranda rights. (Id. at p. 499.) The Milham court disagreed, explaining the
“[g]eneral on-the-scene questioning” did not present a Miranda violation. (Id. at p. 500.)
The court noted the responding officer had no indication that a crime had been
committed. (Ibid.) The court also reasoned that although the officer asked defendant
questions, the officer’s “suspicion of criminality” had not yet focused on defendant. (Id.



                                              5
at pp. 500-501.) Finally, defendant was not in police custody at the time of the
questioning. (Id. at p. 501.)
              Here, although Carranza was in custody, a point the Attorney General
concedes, Walthers’ very brief “[g]eneral on-the-scene questioning” did not present a
Miranda violation. The evidence established the entire encounter lasted no more than
10 minutes and the questioning lasted no more than two minutes. Like in Milham, the
questioning occurred at the scene in an area where Carranza and his confederates were
familiar. The men were in front of the home of one of the passengers. This was not a
situation where officers transported Carranza to the police station and subjected him to a
harsh interrogation. Additionally, both Ledesma and Walthers testified they approached
and engaged the men in a calm and non-confrontational manner.
              Most importantly, neither officer was aware a crime had been committed.
Neither Ledesma nor Walthers were aware of the residential burglary when they stopped
and questioned Carranza. Officers conducted a traffic stop because of a Vehicle Code
violation, and it was not until they learned Carranza was driving on a suspended license
and officers felt outnumbered that they placed the men in custody. The evidence
demonstrated officers handcuffed the men not because they suspected they had
committed a crime but instead because they felt outnumbered and wanted to control the
situation. It was not until officers searched the trunk and found credit cards in an Asian
woman’s name did they begin investigating. Based on all the circumstances, we
conclude Walthers’ very brief on-the-scene questioning did not implicate Miranda
because its purpose was to dispel the officers’ suspicions. Similar to Milham, the
questioning was investigatory and did not cross the line into the accusatory. Thus, the
trial court properly denied Carranza’s motion to exclude his statements.




                                             6
                                  DISPOSITION
            The judgment is affirmed.




                                            O’LEARY, P. J.

WE CONCUR:



RYLAARSDAM, J.



MOORE, J.




                                        7